Opinion issued August 28, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00506-CV
                            ———————————
                       RICKEY FONTENOT, Appellant
                                        V.
   LAND AMERICA COMMONWEALTH TITLE OF HOUSTON, INC.,
                      Appellee



                   On Appeal from the 253rd District Court
                         Chambers County, Texas
                        Trial Court Case No. 25162



                          MEMORANDUM OPINION

      This appeal arises from a dispute over a sale of land. Rickey Fontenot, the

seller, appeals an adverse jury verdict on his causes of action for fraud and breach

of fiduciary duty against the title company, Land America Commonwealth Title of
Houston, Inc. In three issues, Fontenot challenges the sufficiency of the evidence

to support the jury’s verdict, and in a fourth issue he challenges the trial court’s

decision to overrule his motion for new trial, which was also based on the

sufficiency of the evidence.

      We affirm.

                                   Background

      Rickey Fontenot owned approximately 141 acres of land in Chambers

County. John Kelly was the managing partner of the Maverick Group, LLP, and he

was the sole manager of Summerfield Partners, GP, LLC, which was the general

partner of Summerfield Partners. In November 2005, Kelly approached Fontenot

about purchasing the property in Chambers County. Fontenot understood that

Kelly was in the business of creating residential developments and that he intended

to develop this property for such use. On January 5, 2006, Fontenot entered into an

“Unimproved Property Contract” for the purchase of the land by “Maverick Group,

LLP or Assigns.”

      This contract was prepared on a form promulgated by the Texas Real Estate

Commission. It provided for the sale of approximately 138 of Fontenot’s 141 acres

for a total sales price of $2,070,000, with $500,000 payable in cash at the closing,

and with seller financing as evidenced by a promissory note in the amount of

$1,570,000 (the non-cash portion of the sales price), “secured by vendor’s and



                                         2
deed of trust liens, and containing the terms and conditions described in the

attached TREC Seller Financing Addendum.” The contract provided that “Seller

shall furnish to Buyer at . . . Buyer’s expense an owner policy of title insurance . . .

issued by LandAmerica Commonwealth Title, San Felipe Houston,” and that “[i]f

an owner policy of title insurance is furnished, Buyer shall furnish Seller with a

mortgagee policy of title insurance.” It also included certain “special provisions”

that were handwritten into the contract, including that “Seller agrees to subordinate

entire 141± acres as collateral (security) to lender.” The buyer’s lender ultimately

was International Bank of Commerce (IBC). The form contract’s final paragraph

stated, “READ THIS CONTRACT CAREFULLY. If you do not understand the

effect of this contract, consult an attorney BEFORE signing.” Fontenot and Kelly

initialed each page and signed the last page of the contract. Kelly signed on behalf

of Maverick Group, indicating that its attorney was Keith Lain. No name was listed

in a blank provided on the form for identification of the seller’s attorney.

      The parties amended the contract in August 2006, but the special provision

whereby Fontenot agreed “to subordinate the entire 141 acres as collateral

(security) to lender” was unchanged. The Maverick Group paid Fontenot $100,000

as partial payment for the land purchase, and then it assigned the contract to

Summerfield Partners.




                                           3
      The parties went to closing on November 8, 2006. That day, there was a

discussion regarding amending the agreement to convey the entire 141 acres of

Fontenot’s land. Fontenot did not want to sell the entire tract: he testified that he

wished to retain approximately 5 acres of highway frontage on the Kilgore

Parkway, a road that was under construction. He testified that Kelly and his

business partner “kept trying to force” him to “subordinate the whole 141 acres.”

They told him that the frontage would eventually be worth nearly $200,000 an

acre. In exchange for Fontenot’s agreement to convey the entire tract of land,

Summerfield Partners, as buyer, increased the purchase price by $75,000 and

agreed to sell the five acres fronting on the Kilgore Parkway back to Fontenot for

$10.00 after repayment of the IBC loan. Fontenot later testified that an employee

of Land America praised him on his “good haggling” in negotiating this deal.

Fontenot agreed to this modification of their agreement and to allow Keith Lain,

the attorney who represented Summerfield Partners, to draft an amendment

reflecting this new agreement. Fontenot, Kelly, and others left for lunch, while

Lain prepared the paperwork needed for the closing.

      The “Amendment to Earnest Money Contract” that Lain drafted specified

that Fontenot’s lien would be subordinated to a lien given by the buyer’s lender,

and that the proceeds of the bank loan would be used to purchase the property:

      As security for the Note, Buyer will give Seller a deed of trust secured
      by the Property, the lien of which deed of trust will be subordinated to

                                         4
      the lien of the deed of trust which Buyer has given to International
      Bank of Commerce to secure a loan (the “Bank Loan”) for the
      purchase of the Property.

Lain also drafted a deed of trust, which he later admitted mistakenly failed to

include both Fontenot’s name and the amount of the indebtedness owed by

Summerfield Partners. But he explained that the deed of trust was not ineffective,

saying that it nevertheless “impressed a lien against this piece of property” because

it referenced the promissory note which identified Fontenot, the money owed, and

the same piece of property as described in the deed of trust, and because both the

deed of trust and promissory note bore the same general file number. Like the

original contract and two amendments, the deed of trust stated that Fontenot had a

second lien, which was subordinated to the bank’s first lien. Lain named himself as

trustee of the deed of trust as a matter of convenience and in accordance with

industry custom, but the deed of trust gave Fontenot the right to change the trustee

at any time.

      Fontenot testified that he felt rushed during the closing:

      All the paperwork was just—came back and was stretched out on the
      table and, you know, after everybody got settled down it was—she—
      one of the ladies up at the title company just started saying, well, this
      is your deed of trust. This is this. This is the real estate lien, and this
      and that, which some of the paperwork I didn’t have to sign. But
      [Kelly] and [Kelly’s partner] were sitting right across from me and
      whatever I had to sign, well, she explained me just briefly what it was.
      And, you know, you just had—you have to glance at it pretty quick
      because they were ready to pick that paper up and pass you another
      paper. And John was in somewhat of a hurry because he had a

                                          5
      Pearland subdivision that he had to go check on. And then he had an
      airplane that was sitting waiting at Hobby Airport to take him back to
      Baton Rouge. So by 1:30 we were all gone.

Fontenot signed the documents at closing without reading them, including the

contract amendment, even though he knew it was imprudent and unreasonable to

do so. He testified that he had misgivings during the closing but did not stop the

proceedings to ask questions. For example, he testified that he was not given an

opportunity to read the papers at closing because Kelly kept telling him he was

running late. Though he said he felt that he was forced to close the deal, Fontenot

acknowledged that nobody physically forced him, and that he had the power to

stop the closing.

      As to whether the title company, Land America, pressured him into

proceeding with the closing, he said that there were not “any words spoken” but

that “the appearance of them” indicated to him that they “were behind” Kelly. He

also testified that his communications with Land America were limited to the

comment that he did some “good haggling,” exchanging greetings, and

communications during the closing in which the escrow agent identified the

documents and pointed where to sign. He did not ask anyone at Land America if he

could read the documents. Fontenot lamented, “I thought I was dealing with honest

people.”




                                        6
      But Fontenot had done no due diligence, aside from “word of mouth,”

before entering into or closing this transaction. He did not: investigate Kelly; ask

for financial information from Kelly, the Maverick Group, or Summerfield

Partners; secure a promise that the purchaser would in fact develop the land or a

personal guarantee for the indebtedness; or review a budget or loan documents

between Summerfield Partners and the bank.

      Summerfield Partners ultimately defaulted on the bank loan, and in

December 2008 it filed for bankruptcy. Fontenot filed suit against Kelly and a

separate suit against IBC and the bankruptcy trustee. IBC sued Kelly. Summerfield

Partners and Fontenot filed adversary proceedings against each other in the

bankruptcy litigation. As a result of proceedings in the bankruptcy court, IBC,

Fontenot, and Kelly entered into a “Compromise Settlement and Release

Agreement.” Among other things, IBC agreed not to foreclose on the property for a

period of 20 months, during which time Summerfield Partners and then Fontenot

could seek a purchaser. In addition, Fontenot’s deed of trust was reformed to

include the information that previously had been omitted. Neither Summerfield

Partners nor Fontenot found a buyer for the property, and IBC later foreclosed.

When the property was sold at a foreclosure sale, the proceeds fell short of the

money owed to IBC by approximately $100,000.




                                         7
      Fontenot sued Land America and Lain, alleging causes of action including

breach of fiduciary duty, fraud, and conspiracy. At trial Fontenot contended that he

had been harmed by nondisclosure of the “true facts” of the transaction prior to the

closing. For example, he said that if he had known that the $1,450,000 loan from

the bank was not going to be used to develop the property, he “would have never

subordinated it to the bank.” He said that Kelly never told him that he would be

getting a “bank loan” in connection with the purchase of the property. Rather,

Fontenot testified that Kelly always represented that he would be getting a

“development loan,” and that as early as 2006, Kelly had shown him plans for the

subdivision he allegedly intended to build. Fontenot said he was deceived into

signing the closing papers on the basis that the bank loan would be specifically for

development of the property.

      In addition, Fontenot contended that nobody told him that the deed of trust

prepared by Lain was “incorrect” and did not reserve a “vendor’s lien.” He

testified that he was harmed by the omission of certain information from the deed

of trust. He testified that he was damaged as a result of not obtaining a valid lien or

title insurance. He requested approximately $2,000,000 in damages.

      However, Fontenot acknowledged that Land America had nothing to do with

his decision to enter into the contracts with Maverick Group or Summerfield

Partners. Though he did not read the documents at closing, he knew that he was



                                          8
selling the full 141 acres of land in Chambers County and that his security would

be subordinate to the bank’s. In fact, he testified multiple times that he knew as

early as January 2006 that the agreement was for his lien to be subordinate to a

bank lien and that he understood what that meant: that is, if Summerfield Partners

defaulted, the bank would foreclose and he could be left without recourse. He

conceded that if he had read the deed of trust at closing he would have seen that his

name and the amount of the Summerfield Partners note were omitted and that he

was entitled to appoint a new trustee.

      At trial, Everett Williams testified on Fontenot’s behalf as an expert on title

insurance and real estate law. He testified that the deed of trust was defective

because it did not reserve a vendor’s lien as provided by the pre-printed general

provisions of the parties’ contract and that Land America had a duty to provide

Fontenot with a mortgagee’s policy of title insurance. He also opined that everyone

other than Fontenot understood the true nature of the transaction as it actually

closed:

      I think that there’s no question that everybody in the room knew that
      Fontenot was—had relied on the promise of the buyer that the loan
      would be a development loan. That’s my opinion. And I think that
      everybody in the room knew that that wasn’t the way the deal was
      being closed.

      Williams also testified that it was not the job of an escrow agent to comment

on the source of funds delivered to the seller at closing, that Land America had no



                                         9
obligation to inform Fontenot that the $398,000 he received at closing came from

the bank loan, and that a title company cannot advise a party regarding the contents

of a document. He also acknowledged that Fontenot bargained for a second-lien

position and that he was damaged as a result of IBC’s foreclosure. He testified that

if Kelly and Summerfield Partners had either developed the property or paid its

debt to Fontenot, Fontenot would not have suffered damages. He explained that if

Fontenot had been able to foreclose before IBC, he would have retaken the

property subject to IBC’s lien.

      On cross-examination, Williams testified that Land America was not a party

to the contract that formed the basis of this transaction, and he was aware of no

evidence that it had made any representations to Fontenot or intended to defraud

him. With respect to the deed of trust and contract amendment, Williams said that

Fontenot had all the information he needed before him, but he did not read it. As to

the title insurance, Williams testified that Fontenot could have, but did not provide

any instructions to Land America with regard to closing, including requesting

issuance of a mortgagee’s title insurance policy.

      John Bushnell Nielson, author of Title and Escrow Claims Guide, testified

on behalf of Land America as an expert in real estate and escrow. He testified that

an escrow officer should identify the documents at closing, invite the party to read

them, and show the party where to sign, but not go further and comment on the



                                         10
merits of the parties’ agreement or identify certain information as particularly

important. He testified that Land America did not act improperly by not speaking

about whether the bank loan would be used for development. He said:

      It is my opinion as an expert witness, to a reasonable degree of
      certainty, based on my experience in this business, that the decision
      not to give that kind of information or advice to Mr. Fontenot was
      correct and was the industry standard, and the giving of such advice
      would have been wrong according to the industry standards and the
      way it understands the fiduciary duties that it has.

He also testified that Fontenot’s failure to receive a mortgagee’s title insurance

policy had no effect on him because the deed of trust was always valid and

enforceable. He testified that Fontenot did not receive a title insurance policy

because he never requested one and that he saw nothing wrong in the closing.

      Lain denied that any act or omission on his part harmed Fontenot. He

explained that that even if he had not omitted Fontenot’s name or the amount of the

indebtedness on the deed of trust, he would have been in no better position: his lien

would still have been secondary to IBC’s, he would not have been entitled to return

of the property, and he would not have received full payment from Summerfield

Partners. He further testified that it was the bank’s foreclosure and sale of the

property for less than the amount owed that “extinguished” Fontenot’s lien against

the property.

      Gerald Mark Creighton, a licensed escrow officer, testified as an expert

witness on behalf of Lain. He testified that despite the omissions of Fontenot’s

                                         11
name and the amount of the indebtedness, the deed of trust prepared by Lain

created a valid lien because it identified the property and mortgagor, and it was

signed and recorded. He testified that Lain did not act improperly in naming

himself as trustee, and that Fontenot’s damages were caused by his initial

agreement to subordinate his lien.

        At trial, the defendants twice moved for directed verdict, which the trial

court denied. The case was submitted to the jury on theories of breach of fiduciary

duty, fraud, and conspiracy. As to Lain, the breach of fiduciary duty question was

predicated on the jury’s answer to a question that asked if he was Fontenot’s

attorney. The jury found in favor of the defendants on all questions, and Fontenot

moved for a new trial arguing that the evidence was insufficient to support the

verdict. The trial court denied Fontenot’s motion for new trial and rendered

judgment that he take nothing by way of his lawsuit. Fontenot appealed.

                                       Analysis

   I.      Fiduciary duty

        In his first issue, Fontenot challenges the legal and factual sufficiency of the

evidence to support the jury’s verdict that Land America did not proximately cause

him harm by breaching a fiduciary duty.

        When an appellant challenges the legal sufficiency of the evidence

supporting an adverse finding on an issue as to which he had the burden of proof,



                                           12
he must show that the evidence establishes, as a matter of law, all vital facts in

support of the issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001)

(per curiam). We first examine the record for evidence supporting the finding, and

we next examine the entire record to determine if the contrary proposition is

established as a matter of law. Id. We sustain the issue only if the contrary position

is conclusively established. Id. “When a party attacks the factual sufficiency of an

adverse finding on an issue on which he has the burden of proof, he must

demonstrate on appeal that the adverse finding is against the great weight and

preponderance of the evidence.” Id. at 242. A “court of appeals must consider and

weigh all of the evidence, and can set aside a verdict only if the evidence is so

weak or if the finding is so against the great weight and preponderance of the

evidence that it is clearly wrong and unjust.” Id.

      The fact-finder is the sole judge of the witnesses’ credibility and the weight

to be given their testimony, and the fact-finder may choose to believe one witness

and disbelieve another. City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005).

We assume that the fact-finder resolved all evidentiary conflicts in accordance with

its decision if a reasonable person could have done so. See id. An appellate court

may not impose its own opinion contrary to the fact-finder’s implicit credibility

determinations. Id.




                                          13
      The gravamen of Fontenot’s theory of the case against Land America, the

title company, is that it failed to explain the substance of the deal that was closed

on November 8, 2006. He contends that the escrow officers understood, but failed

to explain to him, that the bank loan to Summerfield Partners was not restricted for

use only to develop the land. He argues that as a fiduciary, Land America had a

duty to explain the nature of the transaction, and it failed to do so. He further

contends that Land America also should have told him: the deed of trust was

defective because his name was not listed therein; he did not get a vendor’s lien in

the deed of trust; the escrow agents did not read the entirety of the closing

document; the $500,000 cash portion of the sales price for his property was

withdrawn from “his” improvement loan; he was not receiving valid liens; and he

was not named as the beneficiary in the deed of trust. In addition, he faults Land

America for not providing him with a mortgagee policy of title insurance.

      Because Fontenot did not object to the court’s charge, we measure the

sufficiency of the evidence against that standard. Osterberg v. Peca, 12 S.W.3d 31,

55 (Tex. 2000). With respect to fiduciary duty, the charge asked:

      Did the breach of fiduciary duty, if any, of those named below
      proximately cause harm to Fontenot?

      To prove that Land America breached a fiduciary duty to Fontenot,
      Fontenot must prove that:

         1. The transaction in question was not fair and equitable to
            Fontenot;


                                         14
         2. Land America failed to make reasonable use of the
            confidence that Fontenot placed in it;

         3. Land America failed to act in the utmost good faith or
            exercise the most scrupulous honesty toward Fontenot;

         4. Land America failed to place the interests of Fontenot
            before its own, used the advantage of its position to gain
            a benefit for itself at the expense of Fontenot, or placed
            itself in a position where its self-interest might conflict
            with its obligations as a fiduciary; or

         5. Land America failed to fully and fairly disclose all
            important information to Fontenot concerning the
            transaction in question.

Fontenot’s appellate argument focuses on the five alternative theories of a breach

of fiduciary duty that were identified in the court’s charge. However, the jury

question did not merely ask if Land America breached a fiduciary duty: it

specifically asked whether the breach of fiduciary duty, if any, harmed Fontenot.

      The evidence at trial did not establish the element of causation. For example,

Fontenot said he felt pressured by Kelly to renegotiate the sale on the day of

closing to include the full tract of land. But he also testified that Land America did

not exert any such pressure on him. Fontenot testified that he believed he was

misled and harmed because Kelly had represented to him that he would use the

funds from a bank loan to develop the property and later return the highway

frontage to him, after it increased in value. But there was no evidence that Land

America played any role whatsoever in those representations. In fact, Fontenot



                                         15
testified that aside from a few casual pleasantries, the only communication he had

with anyone from Land America consisted of the words spoken during closing

when the escrow agent identified the closing documents for him.

      Fontenot testified that he entered into the contract without performing any

due diligence about the buyer except for “word of mouth,” and that he signed the

closing papers without reading them. Texas law has long held that a party who

signs a contract is presumed to have read it and understood it unless he was

prevented from doing so by fraud. See, e.g., In re Int’l Profit Assocs., Inc., 286
S.W.3d 921, 923 (Tex. 2009) (holding that party who signs document is presumed

to know its contents); Cantella & Co. v. Goodwin, 924 S.W.2d 943, 944 (Tex.

1996) (same); Indem. Ins. Co. of N. Am. v. W. L. Macatee & Sons, 101 S.W.2d
553, 556 (Tex. 1937); Womack v. W. Union Tel. Co., 58 Tex. 176, 179 (1882)

(“The sound and practical rule of law in such cases is, that, in the absence of fraud

or imposition, a party to a contract, which has been voluntarily signed and

executed by him, with full opportunity for information as to its contents, cannot

avoid it on the ground of his own negligence or omission to read it.”). Fontenot

testified that Land America had nothing to do with his decision to enter into the

original contract with the Maverick Group, as buyer, or the amended contract with

Summerfield Partners.




                                         16
      Fontenot also testified multiple times that from the inception of his deal with

Kelly, beginning in January 2006, he understood his lien would be inferior to a lien

to be held by a bank lender, and that if the buyer defaulted and the bank foreclosed,

he could have no recourse. Under well-established Texas law, “if, after a valid

foreclosure of a senior lien, a junior lien is not satisfied from the proceeds of a sale,

then the junior lien is extinguished.” Kothari v. Oyervidez, 373 S.W.3d 801, 807

(Tex. App.—Houston [1st Dist.] 2012, pet. denied); accord Diversified Mortg.

Investors v. Lloyd D. Blaylock Gen. Contractor, Inc., 576 S.W.2d 794, 808 (Tex.

1978); Nat’l W. Life Ins. Co. v. Acreman, 425 S.W.2d 815, 817 (Tex. 1968); Jones

v. Bank United of Tex., FSB, 51 S.W.3d 341, 344 (Tex. App.—Houston [1st Dist.]

2001, pet. denied).

      Fontenot’s own expert witness, Williams, testified that Fontenot was injured

as a result of IBC’s foreclosure of its lien, and that had Summerfield Partners either

developed the land or paid the bank loan, he would not have been harmed. Lain’s

expert, Creighton, similarly testified that it was Fontenot’s original agreement to

subrogate his lien and IBC’s later foreclosure that caused his damages.

Accordingly, we conclude that the evidence does not conclusively establish that a

breach of fiduciary duty by Land America, if any, caused Fontenot harm or that the

jury’s verdict in that regard is so against the great weight and preponderance of the




                                           17
evidence that it is clearly wrong and unjust. See Francis, 46 S.W.3d at 241–42. We

overrule Fontenot’s first issue.

   II.     Fraud

         In his second issue, Fontenot contends that there is no evidence or

insufficient evidence to support the jury’s negative answer to the fraud question,

which asked “did the fraud, if any” of Land America “proximately cause harm” to

him. In his brief, Fontenot argues that whether an act of fraud has been committed

is a question of law for the court. His brief provides a single citation to the record,

referencing the entirety of his motion for new trial and quoting Bradford v. Vento,

48 S.W.3d 749 (Tex. 2001), which was cited therein. Appellant’s Br. 27–28. In his

motion for new trial, Fontenot relied on Bradford for the proposition that, in the

context of a claim for fraud based on a party’s failure to disclose a material fact,

the existence of a duty to speak is a question of law. See Bradford, 48 S.W.3d at

755; Appellant’s Br. 27–28. We have already explained that the gravamen of

Fontenot’s case against the title company is that Land America failed to explain the

substance of his underlying transaction with Summerfield Partners. However,

under Texas law, Land America had no obligation to do so. See Home Loan Corp.

v. Tex. Am. Title Co., 191 S.W.3d 728, 733 (Tex. App.—Houston [14th Dist.]

2006, pet. denied); Shoalmire v. U.S. Title of Harrison Cnty., No. 06-09-00034-




                                          18
CV, 2010 WL 271302, at *5 (Tex. App.—Texarkana Jan. 26, 2010, no pet.) (mem.

op.).

        Fontenot further states that he “submits that this Court has the power and

authority to determine from the facts presented whether or not fraud by non-

disclosure by Appellee, LAND AMERICA, has been committed,” reasoning that

“[s]uch a finding by this Court from the record would not invade the province of

the jury verdict.” Appellant’s Br. 28. His reply brief adds little more. Appellant’s

Reply Br. 17–19. In it, he reiterates his contention that the question of whether

fraud has been committed is a legal inquiry, not a factual one. Id. at 17–18. He

renews his request “that this Court review the record and determine as a matter of

law that Appellee, LAND AMERICA owed a duty to Appellant, FONTENOT as a

matter of law and fraudulently breached this duty in remaining silent when it had a

duty to speak.”

        The Rules of Appellate Procedure require the appellant’s brief to contain “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and the record.” TEX. R. APP. P. 38.1(i). We interpret this requirement

reasonably and liberally. See Republic Underwriters Ins. Co. v. Mex-Tex., Inc., 150
S.W.3d 423, 427 (Tex. 2004) (citing Verburgt v. Dorner, 959 S.W.2d 615, 616–17

(Tex. 1997)). “Nonetheless, parties asserting error on appeal still must put forth

some specific argument and analysis showing that the record and the law supports



                                         19
their contentions.” San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex.

App.—Houston [14th Dist.] 2005, no pet.). “Additionally, appellate courts are not

required to sift through the record without guidance from the party to find support

for a party’s bare assertion of error.” Crider v. Crider, No. 01-10-00268-CV, 2011
WL 2651794, at *5 (Tex. App.—Houston [1st Dist.] July 7, 2011, pet. denied)

(mem. op.); see Nguyen v. Kosnoski, 93 S.W.3d 186, 188 (Tex. App.—Houston

[14th Dist.] 2002, no pet.) (“This Court has no duty to search a voluminous record

without guidance from Nguyen to determine whether an assertion of reversible

error is valid.”). “[E]rror may be waived by inadequate briefing.” Fredonia State

Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).

      Fontenot’s brief does not contain a clear or concise basis for his contention

that the record would show as a matter of law that Land America committed fraud

against him or that the great weight and preponderance of the evidence would

compel such a conclusion. Rather than providing citations to the record or

supporting authority, he requests that the court search the record of a five-day trial

for evidence to support his broad assertion of reversible error. We decline this

request and overrule this issue as inadequately briefed. See TEX. R. APP. P. 38.1(i);

Crider, 2011 WL 2651794, at *5; San Saba Energy, 171 S.W.3d at 338.




                                         20
   III.   Motion for new trial

      In his third issue, Fontenot argues that the trial court erred by overruling his

Amended Motion for New Trial. He argues about the adequacy of the jury charge,

but he does not provide citations to the record or any legal authority in support of

this issue. His entire argument on this issue comprises one paragraph which states:

      In retrospect, Appellant, FONTENOT, submits to this Court the
      instructions and definitions were ambiguous and difficult to
      understand which led to an improper verdict in this case. This is
      evident by the fact that the jury in its deliberations spent
      approximately fifteen (15) minutes before returning with a verdict.
      This is not sufficient time for the jury to have read the charge. In
      addition, the jury returned insufficient answers to the questions
      proposed in the charge. The Court permitted the jury with the
      approval of counsel to reconvene in the jury room to correct the
      flawed questions. Appellant, FONTENOT, submits that the jury did
      not discuss a single page of evidence to reach its verdict in this case.

Appellant’s Br. 28. “Our procedural rules state that a complaint to a jury charge is

waived unless specifically included in an objection.” Cruz v. Andrews Restoration,

Inc., 364 S.W.3d 817, 829 (Tex. 2012) (citing TEX. R. CIV. P. 274 and TEX. R. APP.

P. 33.1(a)(1)). At the formal charge conference, Fontenot’s counsel affirmatively

stated that he had no objections to the court’s charge. To the extent this issue

pertains to the court’s charge, it is waived. To the extent that Fontenot intended to

challenge some other aspect of the court’s ruling denying his motion for new trial,

the issue is inadequately briefed. See TEX. R. APP. P. 38.1(i); Crider, 2011 WL
21
2651794, at *5; San Saba Energy, 171 S.W.3d at 338. We overrule Fontenot’s

third issue.

   IV.    Factual sufficiency of the evidence

       In his fourth issue, Fontenot contends that the “jury finding in this case is

factually insufficient and against the weight and preponderance of the evidence as

to be manifestly unjust and shocks the conscience.” Appellant’s Br. 28. In

particular, he argues that Land America’s expert witness, John Bushnell Nielson,

was “biased and prejudice[d].” He urges the court to find as a matter of law that

Land America “fraudulently breached” a duty by “remaining silent when it had a

duty to speak.” Appellant’s Br. 30.

       To the extent that Fontenot rests his argument on the insufficiency of

Nielson’s testimony, we note first that he did not challenge Nielson’s credentials as

an expert witness. When Land America tendered Nielson as an expert witness on

escrow relationships in the title insurance industry, the trial court asked if Fontenot

had any objection. Fontenot’s attorney responded, “I have no objections. I suspect

he’s done what he said.”

       Second, we note that a witness’s alleged bias or prejudice are matters that

factor into the fact-finder’s credibility determination. See Adams v. Petrade Int’l,

Inc., 754 S.W.2d 696, 711 (Tex. App.—Houston [1st Dist.] 1988, writ denied)

(“Generally, a party has the right to cross-examine an adverse party to show



                                          22
interest, bias, or prejudice that would affect the witness’ credibility.”); Hammond

v. Stricklen, 498 S.W.2d 356, 362 (Tex. App.—Tyler 1973, writ ref’d n.r.e.) (“On

cross-examination of an adverse witness, anything may be shown which might

affect the witness’ credibility, such as bias, interest and prejudice and a wide

latitude is allowed in such matters.”).

      Fontenot bases his argument that Nielson’s testimony was biased or

prejudiced, in part, on an exchange during cross-examination when he professed an

inability to identify any facts that would weigh in favor of Fontenot’s theory of the

case. Appellant’s Br. 29. But the jury did not hear this singular response in

isolation. Nielson testified about his credentials and experience. He testified that as

between the parties, Fontenot was entitled to a title insurance policy to be provided

by the purchaser, Summerfield Partners. He also testified that Land America did

not have a duty to provide him with a policy of title insurance without a request or

any payment of the premium. The jury was entitled to credit or disregard his

testimony, and we may not overturn a fact-finder’s implicit credibility

determination when, as here, a reasonable person could have believed the

testimony. See Wilson, 168 S.W.3d at 819.

      In addition, we have already explained that the evidence does not

conclusively establish the necessary element of causation, nor is the jury’s verdict

that Land America did not harm Fontenot against the great weight and



                                          23
preponderance of the evidence such that it is clearly wrong and unjust. See

Francis, 46 S.W.3d at 241–42. Accordingly, we overrule this issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Michael Massengale
                                             Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        24